Citation Nr: 1510150	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned at an April 2014 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the case file.

In March 2014, the Veteran waived RO consideration of any newly submitted evidence.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take into consideration the existence of the electronic record.


FINDING OF FACT

The Veteran's current left knee disorder relates to his service-connected right knee disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorder, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Because the Veteran's claim of service connection for a left knee disorder, to include as secondary to a right knee disorder, is granted, any error related to the VCAA is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

The Veteran has a history of temporary left knee problems that resolve with treatment.  See March 2011 VA Examination Report.  In June 1964, he underwent a medial meniscectomy of the left knee.  He made a full recovery to the extent that he successfully completed almost two years of military service post surgery.  September 1964 PMRs (noting that the Veteran's "post operative course has been completely satisfactory and he has at the present time no disability"); February 1966 Pre-Induction Examination; April 2014 Hearing Transcript.  The Veteran had a second left-knee surgery in February 1976-arthrotomy of the left knee and excision of torn lateral meniscus-and again made a full recovery.  See February 1976 Operative Report; December 1976 Report of Medical Examination for Disability Evaluation (noting a largely normal left knee joint, with no instability and minimal spurring shown on X-ray images); January 1979 Private Medical Records (PMRs) (stating that the Veteran had recovered from the February 1976 surgery by December 1976).  April 2014 Hearing Transcript.  

In July 2012, the Veteran reported that, after December 1976, he did not have any left knee problems until after his right total knee arthroplasty (total right knee replacement) on November 1, 2011.  See also August 2012 PMRs.  In May 2012, the Veteran reported left knee pain that resulted from his favoring the left knee after his right knee replacement surgery.  X-rays taken in the same month (May 2012) revealed severe degenerative joint disease of the left knee.  In August 2012, the Veteran informed his treating physician (Dr. Fracchia) of the gradual onset of left knee pain beginning in December 2011.  He explained that his left-knee pain began three weeks into rehabilitation post right knee replacement and reiterated that his left knee pain resulted from him favoring his left knee after his right knee replacement surgery.  X-rays confirmed degenerative joint disease of the left knee.

In November 2012, Dr. Fracchia, an orthopedic surgeon, opined that the Veteran's left knee disorder was caused by his right knee arthroplasty and that the "left knee condition is a consequential injury" of his service-connected right knee disorder.  Dr. Fracchia based his opinion on clinical findings and on the Veteran's self-reported history of bilateral knee problems, to include left knee surgeries in June 1964 and February 1976.  See March 2013 Substantive Appeal (VA Form 9); April 2014 Hearing Transcript.

In July 2012, a VA examiner opined that the Veteran's left knee disorder was not proximately due to or the result of the Veteran's service-connected right knee disorder.  In February 2013, the VA examiner clarified that the Veteran's service-connected right knee disorder did not aggravate his left knee disorder beyond its natural progression.  The examiner based his opinion on a review of the claims file and the results of a physical examination.

The evidence is in equipoise; consequently, the benefit-of-the-doubt rule applies and service connection for a left knee disorder, secondary to a service-connected right knee disorder, is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for a left knee disorder secondary to a service-connected right knee disorder is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


